Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are pending in this application.

Drawings
The drawings received on 12/2/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first default value-setting unit”, “first holding unit”, “second holding unit”, “second default value-setting unit”, “third default value-setting unit”, “estimation unit”, “learning unit”, “holding unit”, “generation unit”, “extraction unit”, and “setting unit” in claim 4-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
First default value-setting unit [Fig 4 (432), par 0187, 0279 - image processor corresponds to setting unit to set a first default value-setting]
First holding unit [Fig 4 (434), par 0057-0061, 0243, 0254 – data management section corresponds to first holding unit in which the CPU controls the overall operation of the MFP cooperation service by loading control programs stored in the ROM into the RAM]
Second holding unit [Fig 4 (434), par 0057-0061, 0243, 0254 – data management section corresponds to second holding unit in which the CPU controls the overall operation of the MFP cooperation service by loading control programs stored in the ROM into the RAM]
Second default value-setting unit [Fig 4 (432), par 0187, par 0280 - image processor corresponds to setting unit to set a first default value-setting]
Third default value-setting unit [Fig 3, 4 (120), par 0057-0061, 0242, 0289 – MFP cooperation service corresponds to third default value-setting unit in which the CPU controls the overall operation of the MFP cooperation service by loading control programs stored in the ROM into the RAM]
Estimation unit [par 0057-0061, 0323 - MFP cooperation service includes the estimation unit in which the CPU controls the overall operation of the MFP cooperation service by loading control programs stored in the ROM into the RAM]
Learning unit [par 0057-0061, 0323 - MFP cooperation service includes the learning unit in which the CPU controls the overall operation of the MFP cooperation service by loading control programs stored in the ROM into the RAM]
Holding unit [Fig 4 (434), par 0057-0061, 0243, 0254 – data management section corresponds to holding unit in which the CPU controls the overall operation of the MFP cooperation service by loading control programs stored in the ROM into the RAM]
Generation unit [par 0057-0067, 0333 – MFP cooperation service corresponds to generation unit in which the CPU controls the overall operation of the MFP cooperation service by loading control programs stored in the ROM into the RAM]
Extraction unit [Fig 4 (432), par 0185 – image processor corresponds to extraction unit]
Setting unit [Fig 4 (432), par 0187- image processor corresponds to setting unit]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US-2019/0065843).
As to Claim 1, Matsumoto teaches ‘An information processing apparatus that sets, when converting an image obtained by scanning an original to a file, a file name of the image converted to the file, comprising: at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor [Abstract, par 0023, 0044 – CPU and RAM/HDD) performs the instructions for performing a scan and transferring the scanned image data with a generated file name], perform the operations as: a display unit configured to display a preview image of the scanned original [Fig 5 (S506), par 0036 – the scan image obtained is preview displayed by the preview display unit]; a detection unit configured to detect that a character area on the preview image is selected by a user; an extraction unit configured to extract an item name candidate area based on location information of the character area selected by the user on the preview image; and a setting unit configured to set a character string included in the item name candidate area as an item name of a character string included in the character area selected by the user, wherein the display unit displays the set item name as a file name rule such that the set item name is selectable by a user [Figs 5 (S507), 8, par 0036-0038 – a file name for the obtained scan image is generated by the preview display unit by sequentially selecting the character areas corresponding to “Order Form”, “Tokyo Corporation”, and “112014-90002”, the character string “Order Form_Tokyo Corporation_112014-90002” is displayed in the file name input field (as a file name rule for the currently scanned image); furthermore boxes of the character areas touched by the user are changed to thick boxes to indicate that they are selected as part of a file name]’.

Further, in regards to claim 12, the information processing apparatus of claim 1 performs the method of claim 12.
Further, in regards to claim 13, the method of claim 12 is fully embodied on the non-transitory computer-readable storage medium of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-2019/0065843) in view of Kamata (US-2018/0218206).
As to Claim 2, Matsumoto teaches all of the claimed elements/features as recited in independent claim 1. Matsumoto does not disclose expressly ‘wherein in a case where the item name candidate area is not extracted, the setting unit extracts a character rule which can be used for an item name from a character string included in the character area selected by the user, and sets the extracted character rule as the item name of the character string included in the character area selected by the user’.
Kamata teaches ‘wherein in a case where the item name candidate area is not extracted, the setting unit extracts a character rule which can be used for an item name from a character string included in the character area selected by the user, and sets the extracted character rule as the item name of the character string included in the character area selected by the user [Figs 5A-6A, par 0043, 0062-0065, 0071-0077 – image processing apparatus may have a form including the functions of the file naming apparatus, such that an original type specifying unit based on registered original types (i.e. similar business form) determines fixed character strings (i.e. default value) as a specifying rule to be used for file naming of an original type presented to the user for selection]’.
Matsumoto in view of Kamata are analogous art because they are from the same field of endeavor, namely digital image data systems creating file names. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming rules for registered original types, as taught by Kamata. The motivation for doing so would have been to specifying the type of original from image data of the original and decide the filename of the image from candidate character strings for a file name corresponding to the type of original. Therefore, it would have been obvious to combine Kamata with Matsumoto to obtain the invention as specified in claim 2.   

As to Claim 3, Kamata teaches ‘wherein in a case where the extracted character rule is set as the item name of the character string included in the character area selected by the user, the setting unit causes a temporarily set characters of information which cannot be identified only from the character rule to be included in the set item name, displays the item name such that the temporarily set characters can be edited by the user, and finally determines the item name after the temporarily set characters are edited by the user [Figs 11A (1102)-12B, par 0090-0095 – fixed character string addition button for adding an input fixed character string to a fixed character string list for a file name, where “Hakusan & Co.” cannot be identified since it is not a default fixed character string]’  
Matsumoto in view of Kamata are analogous art because they are from the same field of endeavor, namely digital image data systems creating file names. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming rules for registered original types, as taught by Kamata. The motivation for doing so would have been to specifying the type of original from image data of the original and decide the filename of the image from candidate character strings for a file name corresponding to the type of original. Therefore, it would have been obvious to combine Kamata with Matsumoto to obtain the invention as specified in claim 3.

As to Claim 4, Kamata teaches ‘wherein the original is a paper business form, wherein the at least one processor is configured to further perform the operations as: a connection unit configured to connect to a cooperation service with which the image converted to the file is registered, and wherein the cooperation service includes a first default value-setting unit configured to set, in a case where paper business forms scanned before include a similar business form in which location information of a character area is similar to the location information of the character area of the paper business form, a default value of the file name based on a file name rule of the similar business form [Fig 1 (100, 120), par 0071-0077 – image processing apparatus connected to file naming apparatus (i.e. cooperation service), which has an original type specifying unit based on registered original types (i.e. similar business form) to determine fixed character strings (i.e. default value) as a specifying rule to be used for file naming of an original type presented to the user for selection]’.
Matsumoto in view of Kamata are analogous art because they are from the same field of endeavor, namely digital image data systems creating file names. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming rules for registered original types, as taught by Kamata. The motivation for doing so would have been to specifying the type of original from image data of the original and decide the filename of the image from candidate character strings for a file name corresponding to the type of original. Therefore, it would have been obvious to combine Kamata with Matsumoto to obtain the invention as specified in claim 4.   

As to Claim 11, Matsumoto teaches ‘An image processing system that includes an image processing apparatus, an information processing apparatus, and a cooperation service, and sets, when an image obtained by scanning an original in the image processing apparatus is converted to a file in the cooperation service, a file name of the image converted to the file in the information processing apparatus, wherein the information processing apparatus comprises: at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor [Abstract, par 0023, 0044 – CPU and RAM/HDD) performs the instructions for performing a scan and transferring the scanned image data with a generated file name], perform the operations as: a display unit configured to display a preview image of the scanned original [Fig 5 (S506), par 0036 – the scan image obtained is preview displayed by the preview display unit]; and a detection unit configured to detect that a character area on the preview image is selected by a user [par 0036 – determining is the user selects any character area from the character areas displayed in the preview area]’.  
Matsumoto does not disclose expressly ‘wherein the cooperation service comprises: an extraction unit configured to extract an item name candidate area based on location information of the character area selected by the user on the preview image; and a setting unit configured to set a character string included in the item name candidate area as an item name of a character string included in the character area selected by the user, and wherein the display unit displays the set item name as a file name rule such that the set item name is selectable by a user’.
Matsumoto in view of Kamata teaches ‘wherein the cooperation service [Kamata: Figs 1 (121) – file naming apparatus including a control unit] comprises: an extraction unit configured to extract an item name candidate area based on location information of the character area selected by the user on the preview image; and a setting unit configured to set a character string included in the item name candidate area as an item name of a character string included in the character area selected by the user, and wherein the display unit displays the set item name as a file name rule such that the set item name is selectable by a user [Matsumoto: Figs 5 (S507), 8, par 0036-0038 – a file name for the obtained scan image is generated by the preview display unit by sequentially selecting the character areas corresponding to “Order Form”, “Tokyo Corporation”, and “112014-90002”, the character string “Order Form_Tokyo Corporation_112014-90002” is displayed in the file name input field (as a file name rule for the currently scanned image); furthermore boxes of the character areas touched by the user are changed to thick boxes to indicate that they are selected as part of a file name]’.
Matsumoto in view of Kamata are analogous art because they are from the same field of endeavor, namely digital image data systems creating file names. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming rules for registered original types, as taught by Kamata. The motivation for doing so would have been to specifying the type of original from image data of the original and decide the filename of the image from candidate character strings for a file name corresponding to the type of original. Therefore, it would have been obvious to combine Kamata with Matsumoto to obtain the invention as specified in claim 11.

Claim(s) 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-2019/0065843) in view of Kamata (US-2018/0218206) and further in view of Simske (US-2002/0196479)].
As to Claim 5, Matsumoto teaches all of claimed elements/features in independent claim 1, while Matsumoto in view of Kamata teaches all of the claimed elements/features as recited in dependent claim 4. Matsumoto in view of Kamata does not disclose expressly ‘wherein the cooperation service further includes a first holding unit configured to hold, in a case where the set item name is included in the file name rule of the similar business form, the item name and the location information of the character area selected by the user as settings information of the similar business form, and wherein the first default value-setting unit sets a character string in a character area in the paper business form, which has the location information held by the first holding unit, as a default value of the file name’.
Kamata teaches image processing apparatus connected to file naming apparatus (i.e. cooperation service), which has an original type specifying unit based on registered original types (i.e. similar business form) to determine fixed character strings (i.e. default value) as a specifying rule to be used for file naming of an original type presented to the user for selection [Kamata: Fig 1 (100, 120), par 0071-0077]’.
Simske teaches the region signature is a set of data that describes a portion of the image which includes the size and location of the analyzed region, which is compared to a learned region and a default region thus the size and location of previous/common documents are stored [Simske: par 0016]’.
Kamata in view of Simske with respect to Matsumoto teaches ‘wherein the cooperation service further includes a first holding unit configured to hold, in a case where the set item name is included in the file name rule of the similar business form, the item name and the location information of the character area selected by the user as settings information of the similar business form, and wherein the first default value-setting unit sets a character string in a character area in the paper business form, which has the location information held by the first holding unit, as a default value of the file name [Kamata: Fig 1 (100, 120), par 0071-0077; Simske: par 0016]’.  
Matsumoto in view of Kamata are analogous art with Simske because they are from the same field of endeavor, namely digital image data systems creating files. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming conventions based on learned same/similar files, as taught by Simske. The motivation for doing so would have been to automating a scan workflow. Therefore, it would have been obvious to combine Simske with Matsumoto in view of Kamata to obtain the invention as specified in claim 5.

As to Claim 6, Kamata teaches ‘wherein the at least one processor is configured to further perform the operations as: a metadata setting unit configured to set a character string included in the character area selected by the user as metadata of the image converted to the file [Figs 11A (1102)-12B, par 0090-0095 – fixed character string addition button for adding an input fixed character string to a fixed character string list for a file name, where “Hakusan & Co.” corresponds to metadata that is to be included fixed character string for file naming]’.  
Matsumoto in view of Kamata are analogous art because they are from the same field of endeavor, namely digital image data systems creating file names. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming rules for registered original types, as taught by Kamata. The motivation for doing so would have been to specifying the type of original from image data of the original and decide the filename of the image from candidate character strings for a file name corresponding to the type of original. Therefore, it would have been obvious to combine Kamata and Simske with Matsumoto to obtain the invention as specified in claim 6.

As to Claim 7, Kamata in the proposed combination teaches ‘wherein the cooperation service further includes: a second holding unit configured to hold the location information of a character area in the similar business form, including the metadata set by the metadata setting unit, as the settings information of the similar business form, and a second default value-setting unit configured to set a character string in a character area in the paper business form, held by the second holding unit, as a default value of metadata of the image converted to the file [Figs 11A (1102)-12B, par 0090-0095 – fixed character string addition button for adding an input fixed character string to a fixed character string list for a file name, where “Hakusan & Co.” corresponds to metadata that is to be included fixed character string for file naming]’.
Matsumoto in view of Kamata are analogous art because they are from the same field of endeavor, namely digital image data systems creating file names. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming rules for registered original types, as taught by Kamata. The motivation for doing so would have been to specifying the type of original from image data of the original and decide the filename of the image from candidate character strings for a file name corresponding to the type of original. Therefore, it would have been obvious to combine Kamata and Simske with Matsumoto to obtain the invention as specified in claim 7.

As to Claim 9, Simske in the proposed combination of Kamata teaches ‘wherein the cooperation service further includes: a learned model associated with the similar business form, and an estimation unit configured to input, in a case where the set item name is included in the file name rule of the similar business form, an image obtained by scanning the paper business form to the learned model associated with the similar business form, and acquire location information of a character area in the paper business form, indicating contents of the item name, as output data from the learned model associated with the similar business form, and wherein the first default value-setting unit sets the character string in the character area in the paper business form, having the location information acquired by the estimation unit, as a default value of the file name [Kamata: Fig 1 (100, 120), par 0071-0077 – image processing apparatus connected to file naming apparatus, which has an original type specifying unit based on registered original types (i.e. similar business form) to determine fixed character strings (i.e. default value) as a specifying rule to be used for file naming of an original type presented to the user for selection in view of Simske: par 0015-0018 – generating a region signature of a predetermined region in the captured image, where the region signature is compared with learned region signatures of previously scanned documents or commonly encountered documents that the user has selected to save as templates to determine if there is a match. If a match is presented the scanned images is stored in a predetermined path following a predetermined filename convention (i.e. rule)]’.  
Matsumoto in view of Kamata are analogous art with Simske because they are from the same field of endeavor, namely digital image data systems creating files. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming conventions based on learned same/similar files, as taught by Simske. The motivation for doing so would have been to automating a scan workflow. Therefore, it would have been obvious to combine Simske with Matsumoto in view of Kamata to obtain the invention as specified in claim 9.

As to Claim 10, Simske in the proposed combination of Kamata teaches ‘wherein the cooperation service further includes: a learning unit that has a learning model associated with the similar business form, a holding unit configured to hold, in a case where the set item name is included in the file name rule of the similar business form, the item name and the location information of the character area selected by the user, as the settings information of the similar business form, and a generation unit configured to generate data by associating the item name and the location information held by the holding unit with an image obtained by scanning the similar business form, as data for learning, and wherein the learning unit performs machine learning of the learning model associated with the similar business form using the generated data for learning to generate internal parameters of the learned model associated with the similar business form [Kamata: Fig 1 (100, 120), par 0071-0077 – image processing apparatus connected to file naming apparatus, which has an original type specifying unit based on registered original types (i.e. similar business form) to determine fixed character strings (i.e. default value) as a specifying rule to be used for file naming of an original type presented to the user for selection; Simske: par 0014-0018 – generating a region signature of a predetermined region in the captured image, where the region signature is compared with learned region signatures of previous user input in response to the same document types such as previously scanned documents or commonly encountered documents that the user has selected to save as templates to determine if there is a match. If a match is presented the scanned images is stored in a predetermined path following a predetermined filename convention (i.e. rule)]’.  
Matsumoto in view of Kamata are analogous art with Simske because they are from the same field of endeavor, namely digital image data systems creating files. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include file naming conventions based on learned same/similar files, as taught by Simske. The motivation for doing so would have been to automating a scan workflow. Therefore, it would have been obvious to combine Simske with Matsumoto in view of Kamata to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Matsumoto in view of Kamata and Simske and further in view of the prior art searched and/or cited does not teach nor render obvious “wherein the cooperation service further includes a third default value-setting unit configured to set, in a case where no similar business form is found, information of a transmission destination and an output setting of the image converted to the file as a default value of settings information of a paper business form scanned next time and thereafter” as recited in dependent claim 8.

Conclusion
The prior art of record
a. US Publication No.	2019/0065843
b. US Publication No.	2018/0218206
c. US Publication No.	2002/0196479
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
d. US Publication No.	2002/00167589
e. US Publication No.	2006/0143154
f. US Publication No.	2006/0050302
g. US Patent No.		11,128,767


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677